NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


SANDY STAR TEETER,                        )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3052
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



KELLY and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.